                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

CELESTE CURD,                     )
                                  )                Case No.
      Plaintiff,                  )           5:18-cv-00503-JMH
                                  )
v.                                )          MEMORANDUM OPINION
                                  )               AND ORDER
GLA COLLECTION CO., INC., et      )
al.,                              )
                                  )
      Defendants.

                                 ***
     This   matter     is   before   the     Court   on   the     Parties’

“Joint Stipulation of Dismissal with Prejudice as to Defendant

Eagle Financial Services, Inc.,” [DE 38], pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii).

     On August 23, 2018, the Plaintiff, Celeste Curd, filed this

action against six (6) defendants generally alleging violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 and/or

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692,

et seq. [DE 1].     Now, the parties have filed a joint stipulation

of dismissal of an individual party – Eagle Financial Services,

Inc. - under Rule 41(a)(1)(A)(ii).         [DE 38]. The Court construes

the parties’ joint stipulation as a motion to dismiss.

     As this Court has held, dismissal of claims against individual

parties in an action is not appropriate under Rule 41(a).             See

e.g., Howard v. 21st Century Mortgage Corporation, No. 5:18-cv-

00613, 2019 WL 2163602, at *2 (E.D. Ky. May 17, 2019) (stating

                                   1
“...this Court made clear the appropriate rule under which a party

may dismiss a single defendant – Rule 21”). For the reasons stated

herein below, and the Court being otherwise sufficiently advised,

the parties’ motion [DE 38] is DENIED.

                             I.     Analysis

     The parties moved to dismiss using joint stipulations of

dismissal   under     Rule        41(a)(1)(A)(ii).    Generally,    Rule

41(a)(1)(A)(ii) allows dismissal of an action without court order

through a joint stipulation of dismissal signed by all parties who

have appeared.

     In the Sixth Circuit, a plaintiff may only dismiss an “action”

using Rule 41(a) and an “action” is interpreted to mean the “entire

controversy.”    Philip Carey Manufacturing Company v. Taylor, 286

F.2d 782, 785 (6th Cir. 1961).       While some Circuits disagree with

the Sixth Circuit’s interpretation of Rule 41(a), this Court is

bound by Sixth Circuit precedent.         United States ex rel. Doe v.

Preferred Care, Inc., 326 F.R.D. 462 (E.D. Ky. 2018); see, e.g.,

Van Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah

2015) (discussing the circuit split and citing cases).         Here, the

parties do not seek dismissal of the entire action, but rather

dismissal of only one defendant.         [DE 38].    As the motion/joint

stipulation would not extinguish this action as to all defendants,

granting the parties motion to dismiss/stipulation under Rule 41

would be inappropriate.

                                     2
     Moreover, courts in in this Circuit have abundantly clear the

that Rule 21 is appropriate rule under which a party may dismiss

a single defendant.    See Taylor, 286 F.2d at 785 (“we think that

[Rule 21] is the one under which any action to eliminate” a single

defendant should be taken); see also Letherer v. Alger Grp., LLC,

328 F.3d 262, 266 (6th Cir. 2003), overruled on other grounds by

Blackburn v. Oaktree Capital Mgmt., LLC, 511 F.3d 633, 636 (6th

Cir. 2008); Wilkerson v. Brakebill, No. 3:15-CV-435-TAV-CCS, 2017

WL 401212 (E.D. Tenn. Jan. 30, 2017) (“Rule 21 is the more

appropriate rule”); Lester v. Wow Car Co., Ltd., No. 2:11-cv-850,

2012 WL 1758019, at *2 n.2 (S.D. Ohio May 16, 2012) (“the Sixth

Circuit has suggested that dismissal of an individual party, as

opposed to an entire action, is properly conducted pursuant to

Rule 21, not Rule 41”); Warfel v. Chase Bank USA, N.A., No. 2:11-

cv-699, 2012 WL 441135, at *2 (S.D. Ohio Feb. 10, 2012).        In filing

the subject motion, the parties have failed to move under the

appropriate Rule.

     Counsel   for   Plaintiff,   James   Hays   Lawson   and   James   R.

McKenzie, have also incorrectly moved for dismissal of a single

party pursuant to Rule 41 in other cases.             See Shockley v.

Portfolio Recovery Associates, LLC, No. 5:18-cv-00010, at Docket

Entry 7 (E.D. Ky. February 8, 2018) (filing motion to dismiss a

single party under Rule 41(a)(2); Howard v. 21st Century Mortgage

Corporation, No. 5:18-cv-00613, at Docket Entry 25 (E.D. Ky. Jan.

                                   3
21,   2019)    (filing    notice   of    voluntary    dismissal).    In   other

instances, they have joined in such motions filed by opposing

counsel.   See Gross v. GLA Collection Co., Inc., et al., No. 5:18-

cv-00519, at Docket Entry 24 (E.D. Ky. February 13, 2019); Gross,

No. 5:18-cv-00519, at Docket Entry 26 (E.D. Ky. February 25, 2019).

      This Court has repeatedly informed Mr. McKenzie and Mr. Lawson

that such motions are to be made pursuant to Rule 21.                Shockley,

No. 5:18-cv-00010, at Docket Entry 8 (E.D. Ky. February 13, 2018);

Howard, No. 5:18-cv-00613, 2019 WL 638365, at *1-2 (E.D. Ky. Feb.

14, 2019); Gross, No. 5:18-cv-00519, at Docket Entry 27 (E.D. Ky.

Feb. 25, 2019).      Nonetheless, this Court construed the parties’

Rule 41 motions as motions correctly filed under Rule 21 and

granted them. Id.        It should be noted that, in each such instance,

the Court was forced to undergo the tedious exercise of explaining

why it was construing Rule 41 motions as Rule 21 motions. Id.                In

any event, by now Mr. McKenzie and Mr. Lawson knew or should have

known the appropriate procedure to dismiss a single party.

      However, on May 15, 2019, Mr. McKenzie and Mr. Lawson were

involved      in   the    incorrect     filing   of    yet     another    joint

motion/stipulation of dismissal under Rule 41.               Howard, No. 5:18-

cv-00613, Docket Entry 40 (E.D. Ky. May 15, 2019).              This Court had

enough and denied the motion.           Howard, No. 5:18-cv-00613, 2019 WL

2163602, *1-2 (E.D. Ky. May 17, 2019).           As a result, Mr. McKenzie



                                         4
and Mr. Lawson were made readily aware that this Court will no

longer tolerate continued disregard for the Rules or its orders.

     Unsurprisingly, they then correctly filed a joint motion to

dismiss a single party under the appropriate rule, Howard, No.

5:18-cv-00613, Docket Entry 42 (E.D. Ky. May 20, 2019) (moving to

dismiss a party under Rule 21).       The next day the Court granted

their joint motion. Howard, No. 5:18-cv-00613, Docket Entry 43

(E.D. Ky. May 21, 2019).

     We further note that, only two days later, Mr. McKenzie was

again able to correctly file a joint motion to drop a single party

under Rule 21 in a separate case. Gross, No. 5:18-cv-00519, Docket

Entry 31 (E.D. Ky. May 22, 2019).      The Court granted the motion.

Gross, No. 5:18-cv-00519, Docket Entry 32 (E.D. Ky. May 22, 2019).

Thus, counsel has shown they are, indeed, capable of following

both the Federal Rules of Civil Procedure and this Court’s orders.

     However, on July 16, 2019, Mr. McKenzie and Mr. Lawson were

involved in the filing of the joint stipulation of dismissal

currently before the Court.   [DE 38].    Again, they move under Rule

41 rather than Rule 21. [Id.].    Mr. McKenzie and Mr. Lawson know

better. The Court will not continue to engage in the fruitless and

time-consuming exercise of explaining the appropriate procedure to

counsel ad nauseum only to be ignored.       Accordingly, we caution

counsel that any further failure to heed this Court’s orders on



                                  5
this issue may result in the imposition of sanctions. See Fed. R.

Civ. P. 11.

     With respect to the instant motion, and the Court being

otherwise sufficiently advised, IT IS ORDERED that the parties’

joint stipulation/motion [DE 38] be, and hereby is, DENIED.

     This the 18th day of July, 2019.




                                6
